
	
		 III
		110th CONGRESS
		2d Session
		S. RES. 519
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Brownback (for
			 himself, Mr. Casey,
			 Mr. McCain, Mr.
			 Coleman, Mr. Burr,
			 Ms. Collins, Mr. Domenici, Mrs.
			 Dole, Mrs. Hutchison,
			 Mr. Craig, Ms.
			 Murkowski, Mr. Thune,
			 Mr. Chambliss, Mr. Enzi, Ms.
			 Mikulski, Mr. Hatch,
			 Mr. Roberts, Mr. Allard, Mr.
			 Akaka, Mr. Alexander,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bayh, Mr. Bennett,
			 Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Bunning,
			 Mr. Byrd, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dodd,
			 Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Graham, Mr. Grassley,
			 Mr. Gregg, Mr.
			 Hagel, Mr. Harkin,
			 Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mrs. McCaskill,
			 Mr. McConnell, Mr. Menendez, Mrs.
			 Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Reid,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Vitter, Mr. Voinovich,
			 Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Welcoming Pope Benedict XVI to the United
		  States and recognizing the unique insights his moral and spiritual reflections
		  bring to the world stage.
	
	
		Whereas Pope Benedict XVI will travel to the United States
			 for his first pastoral visit as Pope and will visit Washington, DC, and New
			 York;
		Whereas Pope Benedict XVI was elected as the 265th Bishop
			 of Rome on April 19, 2005, succeeding the much beloved Pope John Paul
			 II;
		Whereas the visit of Pope Benedict XVI will mark the 9th
			 visit of a pope to the United States, recognizing the historical importance of
			 the Catholic Church in American life, the deep faith and charity of its
			 members, and the responsibilities of the United States in world affairs;
		Whereas Pope Benedict XVI has spoken approvingly of the
			 vibrance of religious faith in the United States, a faith nourished by a
			 constitutional commitment to religious liberty;
		Whereas Pope Benedict XVI remains committed to ecumenical
			 dialogue and, during his trip to the United States, will meet with leaders of
			 world religions and representatives of other Christian denominations and will
			 visit a synagogue in New York City, all demonstrating his commitment to sincere
			 dialogue and unity among all members of the human family;
		Whereas Pope Benedict XVI has authored 2 encyclical
			 letters inviting the world to meditate on the virtues of love and hope,
			 Deus caritas est and Spe salvi;
		Whereas millions of Americans have discovered in Pope
			 Benedict's words a renewed faith in the power of hope over despair and love
			 over hate;
		Whereas Pope Benedict XVI has been a clear and courageous
			 voice for the voiceless, working tirelessly for the recognition of human
			 dignity and religious freedom across the globe;
		Whereas Pope Benedict XVI has spoken out for the weak and
			 vulnerable;
		Whereas Pope Benedict XVI seeks to advance a
			 civilization of love across our world; and
		Whereas Catholics in parishes and schools across the
			 Nation, and countless other Americans as well, eagerly await the visit of Pope
			 Benedict XVI to the United States: Now, therefore, be it
		
	
		That the Senate welcomes Pope
			 Benedict XVI on the occasion of his first pastoral visit to the United States
			 and recognizes the unique insights his moral and spiritual reflections bring to
			 the world stage.
		
